Case: 1:20-cv-01206-BYP Doc #: 21 Filed: 08/23/21 1 of 2. PageID #: 1060




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 JEAN SZABO,                                    )
                                                )     CASE NO. 1:20CV1206
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
 KILOLO KIJAKAZI,1                              )
 ACTING COMMISSIONER OF                         )
 SOCIAL SECURITY,                               )
                                                )     MEMORANDUM OF OPINION
               Defendant.                       )     AND ORDER


        An Administrative Law Judge (“ALJ”) denied Plaintiff Jean Szabo’s applications for

 supplemental security income (“SSI”), disabled widow’s benefits (“DWB”), and disability

 insurance benefits (“DIB”) after a hearing in the above-captioned case. That decision became the

 final determination of the Commissioner of Social Security when the Appeals Council denied the

 request to review the ALJ’s decision. The claimant sought judicial review of the

 Commissioner’s decision, and the Court referred the case to Magistrate Judge Carmen E.

 Henderson for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and

 Local Rule 72.2(b)(1). On August 6, 2021, the magistrate judge submitted a Report (ECF No.

 20) recommending that the Court reverse the Commissioner’s decision because the ALJ’s error at

 Step Three requires remand.



        1
           Andrew M. Saul was the original Defendant. He was sued in an official capacity as a
 public officer. On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social
 Security. Pursuant to Fed. R. Civ. P. 25(d), Kijakazi’s name has been automatically substituted
 as a party.
Case: 1:20-cv-01206-BYP Doc #: 21 Filed: 08/23/21 2 of 2. PageID #: 1061




 (1:20CV1206)

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

 due on August 20, 2021. Neither party has filed objections, evidencing satisfaction with the

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 The decision of the Commissioner of Social Security is reversed and the case is remanded to the

 Commissioner for further proceedings and a new decision under sentence four of 42 U.S.C. §

 405(g)2. On remand, the Appeals Council shall remand this case to an ALJ. After conducting

 any record development the ALJ deems appropriate, the ALJ shall issue a new decision.



        IT IS SO ORDERED.


  August 23, 2021                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




        2
          Sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), states:
        The court shall have power to enter, upon the pleadings and transcript of the
        record, a judgment affirming, modifying, or reversing the decision of the
        Commissioner of Social Security, with or without remanding the cause for a
        rehearing.

                                                 2
